COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-408-CV
 
 
IN RE RICKY ALLEN CARTER                                                    RELATOR
                                                                                                        
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that it should be dismissed for want of jurisdiction.  Accordingly, relator's petition for writ of
mandamus is dismissed for want of jurisdiction.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
LIVINGSTON, GARDNER, and MCCOY, JJ.
 
DELIVERED: November 10, 2006




    [1]See
Tex. R. App. P. 47.4.